Order entered April 1, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01398-CR
                                      No. 05-14-01399-CR

                             CHRISTOPHER LEE COLE, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                       Trial Court Cause Nos. F13-53515-X, F13-53516-X

                                           ORDER
        The Court REINSTATES the appeals.

        On February 3, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We also ordered the trial court to prepare certifications of

appellant’s right to appeal and to file them with this Court. On March 30, 2015, we received

appellant’s brief, together with an extension motion. Therefore, in the interest of expediting the

appeals, we VACATE the February 3, 2015 order to the extent it requires findings.

        We GRANT the March 30, 2015 extension motion and ORDER appellant’s brief filed as

of the date of this order.
        We note that we have not yet received the trial court’s certifications of appellant’s right

to appeal in these cases. Accordingly, we ORDER the Honorable Jeanine Howard, Presiding

Judge of the Criminal District Court, to prepare and file with this Court, within TEN DAYS of

the date of this order, certifications of appellant’s right to appeal that accurately reflect the trial

court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim.

App. 2013).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jeanine Howard, Presiding Judge, Criminal District Court No. 7, and to counsel for

all parties.

                                                       /s/     ADA BROWN
                                                               JUSTICE